Name: Council Regulation (EEC) No 2842/87 of 21 September 1987 opening and providing for the administration of a Community tariff quota for aubergines falling within subheading ex 07.01 T II of the Common Customs Tariff and originating in Cyprus (1987)
 Type: Regulation
 Subject Matter: plant product;  tariff policy
 Date Published: nan

 25. 9 . 87 Official Journal of the European Communities No L 272/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 2842/87 of 21 September 1987 opening and providing for the administration of a Community tariff quota for aubergines falling within subheading ex 07.01 T II of the Common Customs Tariff and originating in Cyprus (1987) of the rates laid down for that quota to all imports of the products concerned into all Member States until the quota has been used up ; whereas, however, since the period of application of the quota is very short it seems possible to avoid allocating it among the Member States, without prejudice to the drawing against the quota volume of such quantities as they may need, under the conditions and according to a procedure to be laid down ; whereas this method of management requires close cooperation between the Member States and the Commission and the latter must in particular be able to monitor the rate at which the quota is used up and inform the Member States thereof ; Whereas, since the Kingdom of Belgium, the Kingdom of the Netherlands and the Grand Duchy of Luxembourg are united within and jointly represented by the Benelux Economic Union, all transactions concerning the admi ­ nistration of shares allocated to that economic union may be carried out by any one of its members, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas Council Regulation (EEC) No 3700/83 of 22 December 1983 laying down the arrangements applicable to trade with the Republic of Cyprus beyond 31 December 1983 ('), as last amended by Regulation (EEC) No 3682/85 (2), provides for the opening, in respect of the period 1 October to 30 November 1987 of a Community tariff quota of 300 tonnes of aubergines, falling within subheading 07.01 T II of the Common Customs Tariff and originating in Cyprus, at a rate of customs duty equal to 40 % of the customs duty in the Common Customs Tariff ; whereas, therefore, the Community tariff quota in question should be opened for this period ; Whereas according to Article 1 of Council Regulation (EEC) No 449/86 of 24 February 1986 determining the arrangements to be applied by the Kingdom of Spain and the Portuguese Republic to trade with certain third coun ­ tries (3), the provisions applicable by the Kingdom of Spain and the Portuguese Republic to trade with the Republic of Cyprus shall be subject to the tariff treatment and other trade rules applied to third countries enjoying most-favoured-nation treatment ; whereas, therefore, this Regulation applies only to the Community as constituted on 31 December 1985 ; Whereas it is necessary, in particular, to ensure to all Community exporters equal and uninterrupted access to the abovementioned quota and uninterrupted application HAS ADOPTED THIS REGULATION : Article 1 1 . From 1 October to 30 November 1987 the customs duty on the import into the Community as constituted on 31 December 1985 for the following products shall be suspended at the level and within the limits of a Commu ­ nity tariff quota as follows : Order No CCT heading No Description Quota volume (tonnes) Quota duty (%) 09.1405 07.01 T II Aubergines, originating in Cyprus 300 6,4 (') OJ No L 369, 30. 12. 1983, p. 1 . 0 OJ No L 351 , 28 . 12. 1985, p. 9 . (3) OJ No L 50, 28 . 2. 1986, p . 40. No L 272/2 Official Journal of the European Communities 25. 9 . 87 2. If an importer notifies an imminent importation of the product in question in a Member State and requests the benefit of the quota, the Member State concerned shall inform the Commission and draw an amount corres ­ ponding to these requirements to the extent that the avai ­ lable balance of the reserve permits this. 3 . The shares drawn pursuant to paragraph 2 shall be valid until the end of the quota period. Article 2 1 . Member States shall take all appropriate measures to ensure that their drawings pursuant to Article 1 (2) are carried out in such a way that imports may be charged without interruption against their accumulated shares of the Community quota. 2. Each Member State shall ensure that importers of the said goods have access to the quota so long as the residual balance of the quota volume allows this. 3 . Member States shall charge imports of the said goods against their drawings as and when the goods are entered for free circulation . 4. The extent to which the quota has been used up shall be determined on the basis of the imports charged in accordance with the conditions set out in paragraph 3 . Article 3 At the request of the Commission, Member States shall inform it of imports actually charged against the quota. Article 4 The Member States and the Commission shall collaborate closely in order to ensure that this Regulation is complied with . Article 5 This Regulation shall enter into force on 1 October 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 September 1987. For the Council The President N. WILHJELM